Citation Nr: 0216658	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  97-14 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1997 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in September 1998 and June 
1999.  


FINDING OF FACT

Bilateral hearing loss is not of service origin and is not 
related to any incident of service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service nor may sensorineural hearing loss be presumed to 
have been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002).; 66 Fed. Reg. 45620, 45630-631. The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were informed of the requirements necessary to establish his 
claim in the copy of the appealed January 1997 rating action, 
and the Statement of the Case.  In the February 2002 
Supplemental Statement of the case he was informed of the 
contents of the VCAA and that the VA would attempt to obtain 
any evidence he identified. The case has been remanded twice.  
The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim.  

In this matter the veteran has indicated that a military 
examination is not on file.  The available service medical 
records, which were received in 1947, include the entrance 
and separation examination and treatment records.  Attempts 
to locate additional records have been unsuccessful and the 
National Personnel Records Center has indicated that 
indicates that any records would have been destroyed in a 
fire at that facility in 1973.  

As such, the Board is of the opinion that additional 
development in this area would not be beneficial.  The 
veteran received a hearing before the RO in July 1997, and 
before the undersigned member of the Board in March 1999.  
Thus, under the circumstances in this case, VA has satisfied 
that the provisions of the VCAA have been met.  

The veteran contends that his hearing loss is the result of 
service.  He has testified at a hearing at the RO in February 
1997 and before the undersigned member of the Board in March 
1999 sitting at the RO on appeal, that, while on active duty, 
he was treated after being transferred to an air base in 
Kassel, Germany, for a perforated left ear drum.  He states 
by the physician who treated him at that time, that he would 
eventually develop notable hearing loss in that ear. He has 
also testified that he worked in an airplane engine testing 
facility and was exposed to acoustic trauma.  

As indicated the service medical records appear to be 
incomplete.  The United States Court of Appeals for Veterans 
Claims (Court), in O'Hare v. Derwinski, 1 Vet. App. 365 
(1991), has held that where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened. 

The available service medical records show that no 
abnormality of the veteran's ears or any hearing loss.  On 
examination for separation from service his ears were 
evaluated as normal.  Hearing of whispered voice was 15/15 in 
each ear.  

Medical records of treatment after service include a letter, 
dated in July 1974, from the veteran's private physician who 
stated that the veteran had been referred for an evaluation 
of episodic vertigo, especially when he put his left ear down 
or when he moved about abruptly.  This usually occurred to 
the left, but sometimes to the right.  

It was also noted that there had been a history of tinnitus 
in the left ear of some duration and that the veteran had 
been aware of a left-sided hearing loss for a similar period 
of time.  It was reported for clinical purposes that the 
veteran had been told that he had a perforated tympanic 
membrane during World War II.  The evaluation was consistent 
with a diagnosis of positional vertigo that was believed to 
be a benign process.  

VA outpatient treatment records, dated in February 1996, 
shows an assessment of sensorineural hearing loss, greater in 
the left ear than the right.  An audiologic evaluation, 
conducted at a private facility in June 1997, showed 
bilateral hearing loss, much more significant on the left 
than the right 

An examination was conducted by VA in September 2001 by an 
ear, nose, and throat specialist.  At that time the veteran 
stated that he was involved in engine testing for more than 2 
years while on active duty.  In 1945 he was told that he had 
hearing loss in his left ear and that it was progressive.  He 
stated that he had tinnitus in 1945.  An audiogram showed 
bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  

After reviewing the veteran's medical records and a current 
audiological evaluation the examiner found that the veteran's 
right ear canal and eardrum were both normal.  On the left 
side, there was a narrowing of the ear canal consistent with 
exostosis.  The eardrum itself was normal.  The examiner 
commented that the veteran had suffered from noise exposure 
while in service.  This would be expected to produce a fairly 
symmetrical hearing loss, bilaterally.  The veteran presently 
exhibited nearly complete deafness in the left ear, and a 
mild to moderate hearing loss in the right ear.  The veteran 
reported having been told that he might have a hearing loss 
in the left ear in 1945, but was not experiencing any 
symptoms of this at that time, which suggested that the 
condition in the left ear was a relatively chronic one.  

The examiner stated that it was also important to note that 
the hearing loss in the left ear appeared to be mixed that 
makes it possible that the veteran might have otosclerosis 
affecting only the left ear.  In answer to the question as to 
whether it is likely that the left ear hearing loss was 
related to active duty, the examiner stated that it was not 
likely.  The diagnoses were bilateral hearing loss, much more 
severe on the left side, and left tinnitus.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  

In addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's statements describing his noise exposure and 
left ear problems are considered to be competent evidence.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition. 
Espiritu v Derwinski, 2 Vet.App. 492 (1992).

Initially it is noted that the veteran the separation 
examination showed no evidence of a left ear drum perforation 
or hearing loss.  The initial clinical demonstration of 
hearing loss was in 1974, many years after service, and while 
it was noted that the veteran's hearing loss dated from years 
earlier, there is no relationship drawn between any hearing 
loss and service.  It was noted that the veteran had sustained 
an eardrum perforation while on active duty.  

However the recent VA examination showed no abnormality of the 
eardrums.  Additionally, the VA examiner specifically rendered 
an opinion that there was no relationship between the 
development of the veteran's hearing loss and service.  There 
is no medical evidence, which contradicts this opinion.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Thus, service 
connection for bilateral hearing loss is not warranted.


ORDER

Service connection for service connection for bilateral 
hearing loss is denied.  


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

